Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.
 
Status of Claims
This action is in reply to the RCE, arguments and amendments filed on December 22, 2020. Claims 1 and 15 have been amended. Claims 1-4, 6-8, and 10-20 are currently pending and have been examined.

Response to Arguments
103: Applicant’s arguments and amendments with respect to the 103 rejection have been fully considered and are persuasive.
The closest prior art of record are US 20160275439 A1 (Avats) directed to web and mobile based scheduler for identifying employment networking opportunities utilizing geolocation, US 20160104096 A1 (Ovick) 
However, neither Avats, Ovick, nor Seidle, in combination or individually, teach searching for job postings that satisfy a search criteria of: the maximum geographic distance from the job seeker, a start time and an end time of job postings within the work availability time period, and the job qualifications; generating a map showing locations of the job postings satisfying the search criteria while concurrently providing a user interface to apply for the job postings; detecting an amount of time remaining until the upcoming job posting that is less than a threshold time remaining until the upcoming job posting; assigning job seekers to the upcoming job posting based on a service reputation rating of those job seekers that represents feedback from employers of the job seeker; communicating an acceptance notification message to the job seeker assigned to the upcoming job posting; generating a map that depicts transit progress information with a current geographic location of the job seeker based on the geographic location of the job seeker received from a GPS resource associated with the job seeker and an estimated time of arrival of the job seeker, the map also providing a start time and end time of the job seeker based on arrival and withdrawal 
The Non-Patent Literature of record is Route4Me, https://www.route4me.com/, September 30, 2017 (NPL: Route4Me) which discloses a map based employee routing. However, Route4Me does not disclose searching for job postings that satisfy a search criteria of: the maximum geographic distance from the job seeker, a start time and an end time of job postings within the work availability time period, and the job qualifications; generating a map showing locations of the job postings satisfying the search criteria while concurrently providing a user interface to apply for the job postings; detecting an amount of time remaining until the upcoming job posting that is less than a threshold time remaining until the upcoming job posting; assigning job seekers to the upcoming job posting based on a service reputation rating of those job seekers that represents feedback from employers of the job seeker; communicating an acceptance notification message to the job seeker assigned to the upcoming job posting; generating a map that depicts transit progress information with a current geographic location of the job seeker based on the geographic location of the job seeker received from a GPS resource associated with the job seeker and an estimated time of arrival of the job seeker, the map also providing a start time and end time of the job seeker based on arrival and withdrawal time of the job seeker; and determining a payment for the job seeker based on the start and end time.


Claim Objections
Claim 13 is objected to for having minor informalities: The claim includes the limitation: “a phone verification feature that performs is configured to verify a phone number of the job seeker” it should be “a phone verification feature that is configured to verify a phone number of the job seeker”.

Claim Interpretation – Optional Language
Claims 1, 11, 12, 13, and 15 recite the limitation “the job seeker can apply for one or more of the job postings”. This limitation states a conditional action “apply for one or more job postings”. Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claims 1, 11, 12, 13, and 15, it can be logically determined that it is possible that “the job seeker” does not “apply for one or more job postings”. The action in this instance is not defined. Therefore, because the 
Claims 1 and 15 recite the limitations “in response to receiving a job search request …, searching …”, “in response to a triggered job fulfillment process …, assigning job seekers …”, “assigning job seekers … is triggered in response to an amount of time …”. These limitations state conditional actions “in response to receiving …”, “in response to a triggered job fulfillment process”, “in response to an amount of time …”. Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claims 1 and 15, it can be logically determined that it is possible that “searching”, “assigning”, and “assigning” steps are not performed. The actions in these instances are not defined. Therefore, because the claims fail to define such a situation, the instant limitation will receive limited patentable weight. See MPEP 2013 (I) (C).
Claim 6 recites the limitation “the payment is determined automatically in response to receiving the start time and the end time …”. This limitation states conditional action “in response to receiving …”. Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second 
Claim 20 recites the limitation “determine payment automatically in response to receiving the start time and the end time …”. This limitation states conditional action “in response to receiving …”. Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claim 20, it can be logically determined that it is possible that the “determine” step is not performed. The actions in these instances are not defined. Therefore, because the claims fail to define such a 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
Claim 11: “a vetting feature for determining whether the job seeker is qualified for a particular job posting”,
Generic place holder: “a vetting feature”,
Functional language: “determining”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “vetting feature” is.
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claim 12: “a background feature that performs a criminal background check on the job seeker”,
Generic place holder: “a background feature”,
Functional language: “performs”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “background feature” is.
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claim 13: “a phone verification feature that performs is configured to verify a phone number of the job seeker”,
Generic place holder: “a phone verification feature”,
Functional language: “verify”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “phone verification feature” is.
Therefore, this limitation invokes 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 6-8, and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Lack of Algorithm
The claims 1-3 and 15-17 recite the following limitations: claim 1: “the one or more servers programmatically assigning job seekers …”; claim 15: “programmatically assigning job seekers …”; claim 2 “enabling the employer to provide a feedback …”; claim 3 “the user interface enables the employer …”; claim 16 “the one or more processors enable the employer …”; claim 17 “the user interface enables the employer …”. This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In other 

Claims (genus) are broader than the Specification (species)
The claims 1-4, 6-8 recite the following limitations: claim 1: “determining a current location of a job seeker …”, “… receiving a job search request …”, “generating a presentation on a display of a computing device of the job seeker …”, “… a triggered job fulfillment process for an upcoming job posting …”, “generating, …, a presentation on a display of a mobile computing device of an employer …”, “determining a payment …”; claim 2 “enabling the employer …”; claim 3 “the user interface enables the employer …”; claim 4 “the service reputation rating is available …”, claim 6 “the payment is determined automatically …”; claim 7 “obtaining funds for the payment …”; claim 8 “distributing at least a portion of the funds …”. It is not clear what performs each step of the method claims. Is it the “processor” (of a system, a server) or other hardware component? MPEP 2161.01 (I) states “[t]he issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6-8, and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
Claims 1 and 15 each recite the limitation: “generating a presentation on a display of a computing device of the job seeker” and “generating, prior to a start time for the job posting, a presentation on a display of a mobile computing device of an employer”; claim 10 recites “the current location of the job seeker is determined by a mobile computing device”. The entity performing the “generating” steps is “processors” of a “system” in claim 15 and is not defined in claim 1 in the “determined” step of claim 10, however, the “generating” steps performed on a “display of a mobile computing device” of a “job seeker” or “employer” and the “determined” step is performed by the mobile computing device” of the “job seeker”. As such, it is unclear whether the 

Antecedent Basis
Specifically, claims 1 and 15 recite “(in response to) a triggered …, the one or more servers programmatically assigning job seekers …”, “communicating … job seekers …”, “generating … a presentation on a display of a mobile device of an employer … job seekers … respective mobile computing devices of job seekers …”, “determining a payment for job seekers …” There is insufficient antecedent basis for this limitation in the claims. Dependent claims 2-4, 6-8, 10-14, and 16-20 are rejected due to dependency on rejected parent claims 1 and 15.

Means Plus Function
Claim 11 recites “a vetting feature for determining whether the job seeker is qualified for a particular job posting”; claim 12 recites “a background feature that performs a criminal background check on the job seeker”; claim 13 recites “a phone 

The noted above claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692